DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                         
Election/Restrictions

Applicant’s election without traverse of group I in the reply filed on 5/6/2022 is acknowledged.
Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2022.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-27, 30-31, 33-36, 44-48 and 50-55 of copending Application No. 16/488,174 (reference application).
Regarding claims 1-9, 11 and 14-15, the copending application discloses the same composite structure as claimed in present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 11, 14-15 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17 of copending Application No. 16/971,832 (reference application).
Regarding claims 1-9, 11, 14-15 and 17-21, the copending application discloses the same composite structure as claimed in present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “each backing structure”, i.e. more than one, while claim 1 only recites “a backing structure”, i.e. one backing structure. Therefore, the scope of claim 9 is confusing.
Regarding claim 11, It is not clear whether claim 11 requires (a) an elastomer and (b) at least one from polyurethane, polyethylene, polypropylene, polyester, polyamide, polyimide or an epoxy resin or (c) graphene OR claim 11 requires (a) or (b) or (c). for examination purpose, it is interpreted as claim 11 requires (a) or (b) or (c).
Regarding claim 15, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the broad recitation 50 microns to 500 microns and 5 microns to 50 microns, and the claim also recites 125 microns to 250 microns and 10 to 20 microns which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bond et al (US 2015/0260329).
Regarding claim 1, Bond discloses multilayer structure, i.e. a laminate structure, comprising a protective layer 102 (fig. 1, paragraph 0028), an aerogel layer 108, i.e. a first support layer, (fig. 1, paragraph 0030) and stretchable layer 104, i.e. second support layer comprising a polymer, (fig. 1, paragraph 0029) wherein the second layer is provided between the protective layer and the first support layer (fig. 1). It is noted that the first and second support layers of Bond are considered to be a backing structure of present claim.
Regarding claim 2, Bond discloses the laminate structure of claim 1, further comprising at least one additional backing structure comprising a first support layer comprising an aerogel and a second support layer comprising a polymer, such that the laminate structure comprises a plurality of backing structure (fig. 1, paragraphs 0028-0031).
Regarding claim 3, Bond discloses the laminate structure of claim 2, wherein the backing structure are arranged so that the first support layers and second support layers in the laminate structure alternate (fig. 1, paragraph 0031).
Regarding claim 4, Bond discloses the laminate structure of claim 3, wherein the laminate structure further comprises at least one additional protective layer provided between each of the backing structures (fig. 1, paragraph 0028).
Regarding claim 5, Bond discloses the laminate structure of claim 4, wherein each additional protective layer is provided on the corresponding second support layer of each of the backing structure (fig. 1).
Regarding claim 7, Bond discloses the laminate structure of claim 1, wherein the protective layer comprises a polymer (paragraph 0029).
Regarding claims 6 and 8, Bond discloses the laminate structure of claim 7, wherein the protective layer comprises polyamide fibres, i.e. a high tensile layer, (paragraphs 0029 and claim 7).
Regarding claim 9, Bond discloses the laminate structure of claim 1, wherein the second support layer in each backing structure is disposed on the corresponding first support layer in the backing structure (fig. 1).
Regarding claim 11, Bond discloses the laminate structure of claim 1, wherein the second support layer comprises stretchable polymer, i.e. elastomer, (paragraph 0029).
Regarding claim 17, Bond discloses the laminate structure of claim 1, further comprising a second protective layer 102. i.e. a fastening element, to secure the protective layer to the backing structure, the fastening element being provided along the edge of the laminate structure (fig. 1, paragraphs 0028-0029).
Regarding claim 19, Bond discloses the laminate structure of claim 1, wherein the laminate structure comprises a plurality of protective layers arranged as a stack and wherein a part of each protective is movable relative to at least one adjacent protective layer and wherein a part of each protective layer is connected to at least one adjacent protective layer so as to restrict relative movement of a part of each of the adjacent protective layers (fig. 1).
Regarding claim 20, Bond discloses the laminate structure of claim 19, wherein each protective layer of the stack is connected to at least one adjacent protective layer at an edge of each protective layer (fig. 1).

Claim(s) 1, 6-7, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN106626676).
Regarding claim 1, Zhang discloses composite material, i.e. a laminate structure, comprising a breathable film layer, i.e. a protective layer, a bonding connection layer comprising polyurethane, i.e. a second support layer comprising polymer, and an aerogel layer, i.e. first support layer comprising an aerogel, wherein the second support layer is provided between the protective layer and the first support layer (paragraphs 0007, 0018, 0034). The first and second support layers of Zhang correspond to presently claimed backing structure.
Regarding claims 6-7, Zhang discloses composite material of claim 1, wherein the protective layer comprises PTEF film, i.e. high tensile layer, (paragraph 0008).
Regarding claim 9, Zhang discloses composite material of claim 1, wherein the second support layer in backing structure is disposed on the corresponding first support in the backing structure (paragraphs 0007, 0034).
Regarding claim 11, Zhang discloses composite material of claim 1, wherein the second support layer comprises polyurethane (paragraph 0018).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al (US 2015/0260329).
Regarding claim 15, Bond discloses the laminate structure of claim 1, but is silent as to the thickness of first or second support layer. 
Since the instant specification is silent to unexpected results, the specific thickness of first support layer is not considered to confer patentability to the claims. As the insulative property is a variable that can be modified, among others, by adjusting the thickness of the first support layer, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the first support layer including that presently claimed in Bond to obtain the desired insulative property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 18, Bond discloses the laminate structure of claim 1, wherein Bond is silent as to a weaved arrangement of wound fibres.
Although Bond does not disclose weaved arrangement of wound fibres, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bond meets the requirements of the claimed protective layer, Bond clearly meets the requirements of the present claims.
Regarding claim 21, Bond discloses the laminate structure of claim 19 but is silent as to the plurality of protective layers in the stack are formed from a single sheet of high-tensile material folded to form a plurality of layers, the folds between layers providing the connection between adjacent protective layers. 
Although Bond does not disclose the plurality of protective layers in the stack are formed from a single sheet of high-tensile material folded to form a plurality of layers, the folds between layers providing the connection between adjacent protective layers, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bond meets the requirements of the claimed multilayer, Bond clearly meets the requirements of the present claims.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al (US 2015/0260329) in view of Rhine et al. (US 2004/0132845).
Regarding claim 14, Bond discloses the laminate structure of claim 1 wherein Bond discloses any choice of aerogel is used based on the properties desired by the user (paragraph 0030).
Rhine discloses aerogel wherein the aerogel is polyimide aerogel to obtain enhance mechanical strength (paragraphs 000049). 
It would have been obvious to one of ordinary skill in the art to use polyimide aerogel of Rhine in the aerogel of Bond to obtain enhance mechanical strength.

Claim(s) 2-4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN106626676).
Regarding claims 2-3, Zhang discloses the laminate structure of claim 1 but fails to disclose at least one additional backing structure comprising a first support layer comprising an aerogel and a second support layer comprising a polymer, such that the laminate structure comprises a plurality of backing structure. It would have been obvious to one of ordinary skill in the art at the time of the invention to provide thermal and sound insulations. The duplication of parts is generally recognized as being within the level of ordinary skill in the art, absent unexpected results. Providing a second backing structure would have achieved expected results such as enhanced thermal and sound insulations. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960). 
Regarding claim 4, Zhang discloses the laminate structure of claim 1 but fails to disclose additional protective layer. Providing additional protective layer would have achieved expected results such as additional protection. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI) B. In re Harza, 124 USPQ 378,380 (CCPA 1960). 
Regarding claim 15, Zhang discloses the laminate structure of claim 1, but is silent as to the thickness of first or second support layer. 
Since the instant specification is silent to unexpected results, the specific thickness of first support layer is not considered to confer patentability to the claims. As the insulative property is a variable that can be modified, among others, by adjusting the thickness of the first support layer, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of the first support layer including that presently claimed in Zhang to obtain the desired insulative property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN106626676) in view of Rhine et al. (US 2004/0132845).
Regarding claim 14, Zhang discloses the laminate structure of claim 1 but fails to disclose polyimide aerogel.
Rhine discloses aerogel wherein the aerogel is polyimide aerogel to obtain enhance mechanical strength (paragraphs 000049). 
It would have been obvious to one of ordinary skill in the art to use polyimide aerogel of Rhine in the aerogel of Zhang to obtain enhance mechanical strength.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/           Primary Examiner, Art Unit 1787